
	

113 HR 881 IH: Cluster Munitions Civilian Protection Act of 2013
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 881
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Mr. McGovern (for
			 himself, Mr. Boustany, and
			 Mr. Issa) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To limit the use of cluster munitions.
	
	
		1.Short titleThis Act may be cited as the
			 Cluster Munitions Civilian Protection
			 Act of 2013.
		2.Limitation on the
			 use of cluster munitionsNo
			 funds appropriated or otherwise available to any Federal department or agency
			 may be obligated or expended to use any cluster munitions unless—
			(1)the submunitions of the cluster munitions,
			 after arming, do not result in more than 1 percent unexploded ordnance across
			 the range of intended operational environments; and
			(2)the policy applicable to the use of such
			 cluster munitions specifies that the cluster munitions will only be used
			 against clearly defined military targets and will not be used where civilians
			 are known to be present or in areas normally inhabited by civilians.
			3.Presidential
			 waiverThe President may waive
			 the requirement under section 2(1) if, prior to the use of cluster munitions,
			 the President—
			(1)certifies that it is vital to protect the
			 security of the United States; and
			(2)not later than 30 days after making such
			 certification, submits to the appropriate congressional committees a report, in
			 classified form if necessary, describing in detail—
				(A)the steps that
			 will be taken to protect civilians; and
				(B)the failure rate
			 of the cluster munitions that will be used and whether such munitions are
			 fitted with self-destruct or self-deactivation devices.
				4.Cleanup
			 planNot later than 90 days
			 after any cluster munitions are used by a Federal department or agency, the
			 President shall submit to the appropriate congressional committees a plan,
			 prepared by such Federal department or agency, for cleaning up any such cluster
			 munitions and submunitions which fail to explode and continue to pose a hazard
			 to civilians.
		5.Appropriate
			 congressional committees definedIn this Act, the term appropriate
			 congressional committees means the Committee on Foreign Relations, the
			 Committee on Armed Services, and the Committee on Appropriations of the Senate
			 and the Committee on Foreign Affairs, the Committee on Armed Services, and the
			 Committee on Appropriations of the House of Representatives.
		
